Citation Nr: 1108595	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-31 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to January 1, 2007, and in excess of 10 percent since January 1, 2007, for type II diabetes mellitus.

2.  Whether an October 2006 reduction from 20 percent to 10 percent for diabetes mellitus was proper.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and service-connected diabetes mellitus.

4.  Entitlement to service connection for hemangiomas (claimed as lymphatic and hepatic hemangiomas), to include as due to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in May 2004, that denied service connection for hepatic hemangiomas; May 2005, that granted service connection for Type II diabetes mellitus, rated 0 percent, effective April 15, 2004; and February 2006, that denied service connection for blurred vision, peripheral neuropathy, and erectile dysfunction.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.  In June 2009, this matter was remanded by the Board for further development.  A June 2010 rating decision granted service connection for erectile dysfunction, effective February 10, 2004; and a bilateral eye disability, effective August 12, 2009.  Thus, the June 2010 decision represents a total grant of benefits sought on appeal for those issues and they are no longer on appeal.

In February 2004, the Veteran sought to reopen his previously denied claim of entitlement to service connection for headaches.  In his December 2006 substantive appeal, it appears that the Veteran also sought to reopen his previously denied claim for service connection for hypertension and raised new claims of entitlement to service connection for dizziness and a genitourinary disability (urinary frequency).  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action.
FINDINGS OF FACT

1.  Prior to January 1, 2007, the Veteran's type II diabetes mellitus was manifested by the need for oral hypoglycemic agents and a restricted diet.
 
2.  Since January 1, 2007, the Veteran's type II diabetes mellitus has been manageable only by restricted diet.

3.  The medical evidence does not show that the Veteran's peripheral neuropathy was incurred in or aggravated by his active service, manifested to a compensable degree within one year following his separation from service, is due to exposure to herbicides during his active service, or is proximately due to or the result of any disease or injury incurred in or aggravated by service.

4.  The medical evidence does not show that the Veteran's hemangiomas were incurred in or aggravated by his active service, are due to exposure to herbicides during his active service, or are proximately due to or the result of any disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2007, the criteria for an initial rating in excess of 20 percent for type II diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The reduction of the rating for the Veteran's diabetes mellitus, from 20 percent to 10 percent disabling, effective January 1, 2007, was proper, and the criteria for a rating in excess of 10 percent have not been met since January 1, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.119, Diagnostic Code 7913 (2010).

3.  Service connection for peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).

4.  Service connection for hemangiomas is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2004, July 2005, and September 2008, prior to and after the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of any person, agency, or company who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

The Veteran was notified of what type of information and evidence he needed to substantiate a claim for an increased rating in August 2010, should his service connection claims be granted.  Therefore, the Veteran had actual knowledge of the rating element of an increased rating claim.

The Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  VA examinations pertinent to the Veteran's claims were obtained in August 2005, August 2006, and pursuant to the Board's June 2009 remand in August 2009 and September 2009.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).




Prior to January 1, 2007

For the period under consideration, the Veteran's diabetes mellitus has been rated as 20 percent disabling under Diagnostic Code 7913.

VA medical records dated include a March 2004 report that show a negative diabetes screening.  In September 2004, the Veteran complained of numbness in his face and left arm.  In December 2004, he was advised to maintain his weight or to lose two to three pounds per month.  In April 2005, the Veteran was diagnosed with diabetes and was prescribed Glyburide.  He was referred to a dietician to begin a modified diet and was provided a glucometer.

An August 2005 VA peripheral nerves examination shows that type II diabetes mellitus was diagnosed in April 2005 and was controlled.  However, he was placed on Glyburide which was discontinued three months later after his hemoglobin A1C level dropped.  At the time of the examination, the Veteran was not taking any oral medications for his diabetes.

The Veteran underwent a VA peripheral nerves examination in August 2005 at which time he complained of paresthesias of the hands and feet diagnosed as carpal tunnel syndrome of the upper extremities and peripheral neuropathy of the feet.  The examiner opined that it was not likely that the Veteran's carpal tunnel syndrome or peripheral neuropathy of the feet was secondary to his diabetes.  The rationale was that both conditions were present for years prior to the onset of diabetes.

A December 2005 VA medical report indicates that the Veteran's diabetes mellitus was controlled by a modified diet.

On VA diabetes mellitus examination in August 2006, there was no evidence of ketoacidosis or any hypoglycemic reactions.  The Veteran presented with a history of type II diabetes mellitus since April 2005 and had been on an American Diabetic Association (ADA) diet since December 2005.  His weight was stable and his activities had not been restricted.  Strenuous activities did not have to be avoided and the Veteran's diabetes had been treated by no more than a restricted diet since December 2005.  He treated by a diabetic care provider every three to six months and denied any symptoms such as anal pruritis or a loss of strength.  The Veteran was diagnosed with type II diabetes mellitus, under treatment with diet only and no medications; bilateral carpal tunnel syndrome; essential thrombocytosis; peripheral neuropathy of the lower extremities of unknown etiology; and essential hypertension.  The examiner opined that the Veteran did not have any complications secondary to his type II diabetes mellitus and that his essential hypertension, erectile dysfunction, carpal tunnel syndrome, peripheral neuropathy of the lower extremities, chronic kidney disease, and acute renal failure were all diagnosed prior to his type II diabetes mellitus diagnosis.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for diabetes mellitus during the period on appeal.  The threshold requirement for a 40 percent rating is regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In order to meet a higher rating of 40 percent, the Veteran must have been told to avoid any strenuous occupational or recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  While the evidence shows that the Veteran was prescribed Glyburide from April 2005 to December 2005 and placed on a restricted diet, the evidence does not indicate that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, as is required in order to merit a higher rating of 40 percent.  Rather, the evidence tends to indicate that physical activity and exercise were encouraged.  Specifically, on VA examination in August 2006, it was noted that strenuous activities had not been prohibited.  Rather, VA medical records show that the Veteran's physicians reinforced a healthy lifestyle that included exercise.  There is no evidence of periods of ketoacidosis that required hospitalization.  Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent for the Veteran's service-connected diabetes mellitus at any time prior to January 1, 2007, as his overall symptomatology more nearly approximates the criteria for a rating of 20 percent.

With respect to whether the Veteran is entitled to an increased rating based upon any complications of his diabetes mellitus, on VA examination in August 2005, the examiner opined that it was not likely that the Veteran's carpal tunnel syndrome or peripheral neuropathy of the feet were related to his diabetes.  On VA examination in August 2006, the examiner opined that the Veteran did not have any complications secondary to his type II diabetes mellitus and that his essential hypertension, erectile dysfunction, carpal tunnel syndrome, peripheral neuropathy of the lower extremities, chronic kidney disease, and acute renal failure were all diagnosed prior to his type II diabetes mellitus diagnosis.  Accordingly, the Board finds that the evidence does not show that the Veteran's diabetes mellitus is manifested by any complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).

The Board notes that on VA peripheral nerves examination in August 2005 the Veteran reported that he last worked one week ago, but was laid off after a ninety-day probation period for not meeting his quota.  The Board thus finds that the Veteran's service-connected diabetes mellitus does not present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected diabetes mellitus do not result in a marked functional impairment or impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his diabetes mellitus.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating for diabetes mellitus.

In sum, the Board finds that the weight of the credible evidence shows that the Veteran's diabetes mellitus warrants no more than a 20 percent rating at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reduction and Rating as of January 1, 2007

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2010).  Where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) donot apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

In a February 2006 letter, the Veteran was notified of a proposal to reduce the rating assigned for diabetes mellitus.  He was notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability ratings would be reduced.  The Veteran responded to the February 2006 letter in March 2006, stating that he disagreed with the proposed reductions.  However, he did not request a pre-determination hearing.  An October 2006 rating decision reduced the disability rating for diabetes mellitus, effective January 1, 2007.

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability ratings by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are afforded greater protections.  38 C.F.R. § 3.344(a)-(b) (2010).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those provisions are only applicable for ratings which have continued for periods of five years or more at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2010).

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 20 percent disability rating for the Veteran's diabetes mellitus was in effect for less than five years, from April 15, 2004, to December 31, 2006.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2010).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2010).  Therefore, the question is whether an examination had shown an improvement warranting reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will now consider the propriety of the rating reduction.

VA medical records dated in February 2007 show a diagnosis of uncontrolled diabetes mellitus without complications.  In February 2008, the Veteran complained of a blood sugar level of 217 and indicated that he was not taking medication for his diabetes and was instructed to watch his diet.  He denied any diabetes mellitus-related symptoms.  An April 2009 report shows that the Veteran's diabetes mellitus was controlled by diet alone.  In October 2009, the Veteran complained of increased thirst and UA frequency.  He was on medication but had an elevated blood sugar level.  Reports dated in December 2009 indicate diagnoses of uncontrolled type II diabetes mellitus without complications and diabetic neuropathy.

The Veteran was afforded a VA diabetes mellitus examination in September 2009, at which time he had no complaints or symptoms secondary to his diabetes.  A restricted diet was his primary method of diabetes control.  The Veteran was not taking any medications due to a hypoglycemic reaction after taking Glyburide in April 2005.  However, he did not require any oral hypoglycemic or insulin injections and never required insulin.  The Veteran was not restricted from any activities due to his diabetes and informed his nutritionist that he occasionally worked out.  He was able to walk, wash his car, and operate a riding lawnmower.  The Veteran was treated by his diabetes care provider once every three to four months and denied any episodes of diabetic ketoacidosis or hypoglycemic reactions within the past year.  His last hypoglycemic reaction was in 2005 and resulted from taking Glyburide.  On examination, there was no evidence of anal pruritus, loss of strength, or any other diabetic complications.  It was noted that the Veteran was diagnosed with hypertension in 1987 which preceded a 2005 diagnosis of diabetes.  While the Veteran denied any renal complications due to his diabetes or hypertension, he complained of numbness and tingling in his arms and legs.  His history of peripheral neuropathy of the upper extremities preceded the diabetes mellitus diagnosis.  In June 2002, a nerve conduction study indicated abnormalities of the median nerve consistent with carpal tunnel syndrome without motor conduction block.  Complaints of numbness and tingling of the lower extremities began after a fall and did not require nerve conduction velocity or EMG studies.  Numbness and tingling in the lower extremities was rated a six or seven out of ten on the pain scale and occasionally required over-the-counter anti-inflammatory medications.  An examination of the Veteran's skin was negative for evidence of diabetic ulcers or breakdown areas.  He did not have any amputations and his skin was noted to be intact.  The examiner opined that the Veteran had no diabetes related complications and diagnosed him with hypertension with an onset in 1987 that was not caused by or the result of his diabetes mellitus.  The examiner further opined that the Veteran's type II diabetes mellitus had been well-controlled by a restricted diet since 2005.

In March 2009, the Veteran testified that he was still on a restricted diet which helped him manage his diabetes.  He indicated that while it helped some, his diabetes was high periodically.


The Board finds that the reduction from 20 percent to 10 percent for the Veteran's service-connected diabetes mellitus, effective January 1, 2007, was proper.  Based on the evidence before the RO at the time the reduction was effectuated, the Veteran's diabetes mellitus showed improvement.  38 C.F.R. §§ 3.105(e) (2010).  A 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  The evidence shows that the Veteran's diabetes mellitus has been managed by diet alone since January 1, 2007.  In order to meet a higher rating of 20 percent, the Veteran's diabetes must require insulin or oral hypoglycemic agent in addition to restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  The evidence does not show that treatment of the Veteran's diabetes mellitus included insulin or an oral hypoglycemic agent in addition to a restricted diet as of January 1, 2007.  Therefore, the Board finds that reduction of the rating for diabetes mellitus to 10 percent was proper.  Therefore, restoration of the 20 percent rating is not warranted as the evidence did not demonstrate entitlement to the higher rating at the time of reduction.  Furthermore, subsequent evidence shows that the disability demonstrated actual improvement.

While the reduction was warranted as of January 1, 2007, the Board also finds that entitlement to an increased rating, greater than 10 percent, has not been warranted since January 1, 2007.  The evidence since January 1, 2007 does not show that the Veteran's diabetes requires insulin or an oral hypoglycemic agent for treatment.  Therefore, an increased rating is not warranted.

With respect to whether the Veteran is entitled to an increased rating based upon any complications of his diabetes mellitus, on VA examination in September 2009, the examiner opined that the Veteran had no complications of diabetes mellitus.  In addition, the Veteran has been granted service connection for erectile dysfunction and an eye disability related to his service-connected posttraumatic stress disorder as opposed to his service-connected diabetes mellitus.  Accordingly, the Board finds that the evidence does not indicate that the Veteran's diabetes mellitus is manifested by any complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).

The Board notes that on VA diabetes mellitus examination in September 2009, the Veteran indicated that he had been employed with a lumber company since 2006.  The Board thus finds that the Veteran's service-connected diabetes mellitus does not present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected diabetes mellitus do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his diabetes mellitus.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating of 20 percent for diabetes mellitus.

In sum, the Board finds that the weight of the credible evidence shows that the reduction of the rating for the Veteran's diabetes mellitus from 20 percent to 10 percent, effective January 1, 2007, was proper.  Furthermore, the evidence shows that the Veteran's diabetes mellitus has not warranted more than a 10 percent rating since January 1, 2007.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for organic diseases of the nervous system such as peripheral neuropathy if manifest to a degree of 10 percent or more within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The service personnel records show that the Veteran served as an infantryman and received the National Defense Service Medal.  The service separation form appears to reference Vietnam service.  Therefore, the Board finds that the evidence tends to show that the Veteran served in Republic of Vietnam during the Vietnam era for purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  The Board will therefore consider this claim as though exposure to herbicides had been verified.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  However, where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Peripheral Neuropathy

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy.

The Veteran contends that he has peripheral neuropathy of the extremities that is related to his service-connected type II diabetes mellitus.

The service medical records are void of findings, complaints, symptoms, or a 
diagnosis of peripheral neuropathy.

On VA examination in March 1973, there was no evidence of any neurological disease.

VA medical records dated in May 2002 show complaints of numbness in the upper extremities.  In June 2002, the Veteran complained of intermittent numbness of his hands since 1993 and was diagnosed with bilateral carpal tunnel syndrome without motor conduction block.  In July 2002, he complained of some numbness and tingling in his face, hands, arms, and feet that was diagnosed as thrombocytosis.  In August 2002, the Veteran had additional complaints of numbness and tingling in his arms.  A January 2003 report indicates a diagnosis of bilateral carpal tunnel.  In February 2003, the Veteran had continued complaints of occasional numbness in both upper extremities.  An October 2003 report indicates neck pain with upper extremity pain.

A December 2003 Agent Orange Registry examination diagnosed the Veteran with Agent Orange exposure during service in Vietnam.  At that time, the Veteran complained of numbness and tingling in the hands and feet.  VA medical records dated in December 2003 show that the Veteran had a work-related low back injury with complaints of a recent onset of numbness and tingling of the left foot.

VA medical records dated in March 2004 show a diagnosis of stable carpal tunnel.  Records dated in September 2004 show complaints of tingling in the left arm diagnosed as bilateral carpal tunnel syndrome, but an EMG study was negative.  In September 2005, the Veteran was diagnosed with documented thrombocytosis.  In August 2005 and October 2005, he complained of numbness and cramps in his hands and feet that had spontaneously resolved.  In December 2005, the Veteran was diagnosed with stable bilateral carpal tunnel syndrome.

The Veteran underwent a VA peripheral nerves examination in August 2005 at which time he complained of paresthesias of the hands and feet diagnosed as CTS (carpal tunnel syndrome) of the bilateral upper extremities and peripheral neuropathy of the feet.  While the examiner had not reviewed the claims file, the examiner opined that it was not likely that the Veteran's CTS or peripheral neuropathy of the feet was secondary to his diabetes.  The rationale was that both conditions were present for years prior to the onset of the Veteran's diabetes.

VA medical records dated in December 2005 show complaints of numbness and tingling of the hands and feet and a myeloproliferative diagnosis.  In February 2006, the Veteran denied any numbness or tingling in the legs after being involved in a motor vehicle accident.  In May 2006, he complained of swollen hands and numbness and tingling in the hands and feet and a diagnosis of MDS.

The Veteran underwent a VA diabetes mellitus examination in August 2006 and indicated symptoms of peripheral neuropathy of the lower extremities since December 2002.  The examiner opined that the Veteran did not have any complications secondary to Type II diabetes mellitus, including peripheral neuropathy of the lower extremities which was diagnosed prior to his type II diabetes mellitus.

VA medical records dated in December 2006 show the Veteran's complaints of numbness of the right upper and lower extremity that had been ongoing for a year.  In January 2007, he complained of numbness and tingling in his hands and feet.  A December 2009 report indicates a diagnosis of diabetic neuropathy.

In March 2009, the Veteran testified that he first experienced symptoms consistent with peripheral neuropathy in July 2002

On VA neurological examination in September 2009, it was noted that the Veteran's onset of neuropathy was in 2002, three years prior to his diabetes diagnosis.  The examiner opined that it was not as likely as not that any peripheral neuropathy was incurred in or aggravated by the Veteran's active service.  The rationale was that upon review of the claims file, there was no evidence supporting a diagnosis of peripheral neuropathy of the upper and lower extremities during his service and the evidence indicated a diagnosis of peripheral neuropathy by EMG nerve conduction velocity study in 2002 that involved both upper extremities and was found to be consistent with carpal tunnel syndrome or bilateral median nerve neuropathy.  At the time of the 2002 diagnosis of carpal tunnel syndrome of the upper extremities, the Veteran did not have any systemic disease.  The examiner also opined that it was not as likely as not that any peripheral neuropathy was proximately due to or the result of any service-connected type II diabetes mellitus.  That opinion was based on the rationale that the Veteran's peripheral neuropathy which involved the median nerve as carpal tunnel syndrome was diagnosed in 2002 and preceded his April 2005 diagnosis of type II diabetes mellitus.  The examiner further opined that it was not as likely as not that any peripheral neuropathy of the extremities had been aggravated by the Veteran's service-connected type II diabetes mellitus based on the rationale that the Veteran's type II diabetes mellitus had excellent control without complications.  The examined opined that the Veteran's peripheral neuropathy was a totally separate condition from his diabetes and that numbness and tingling in the lower extremities were due to lumbar disc disease.

The Veteran's post-service medical records do not show evidence of peripheral neuropathy within one year of separation from active duty.  In fact, the post-service medical records are negative for peripheral neuropathy until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran now suffers from peripheral neuropathy, the preponderance of the evidence does not show that any current peripheral neuropathy was incurred in or aggravated during service or manifested within one year of separation from active duty.  Furthermore, the record includes competent VA opinions that the Veteran's current peripheral neuropathy is not related to his service based on the rationale that there was no evidence supporting a diagnosis of peripheral neuropathy of the upper and lower extremities during the Veteran's service.  In addition, the Veteran's peripheral neuropathy of the lower extremities has been related to his nonservice-connected low back disability.  The record also includes a competent opinion that the Veteran's peripheral neuropathy is not proximately due to or a result of his service-connected Type II diabetes mellitus supported by the rationale that the Veteran has had excellent control of his diabetes mellitus without complications.  There are no contrary competent medical opinions.  In the absence of competent medical evidence linking any current peripheral neuropathy to service, service connection must be denied.

The Board has also considered whether the Veteran's peripheral neuropathy is subject to presumptive service connection due to exposure to herbicide agents.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for acute and subacute peripheral neuropathy will be rebuttably presumed if it is manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  338 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).  The Veteran's period of active duty was from December 1969 to July 1971.  Thus, the last date as of which any presumption of exposure to herbicides would be in July 1971 when he separated from service, and the last date would actually be the last date of any service in the Republic of Vietnam.  However, the Veteran's first recorded complaints of symptoms of peripheral neuropathy did not manifest until May 2002, as shown in VA medical records.  In one record, he complained of numbness and tingling since 1993, however that is still many years after his July 1971 separation from service.  Therefore presumptive service connection of peripheral neuropathy due to exposure to herbicides is not warranted because the condition was not shown until many years after his last presumed exposure to herbicides.  38 C.F.R. § 3.309(e) (2010).  In addition, while the Veteran was diagnosed with Agent Orange exposure during service in Vietnam on Agent Orange Registry examination in December 2003, mere exposure to Agent Orange is not a compensable occurrence.  Therefore, service connection on a presumptive basis would still not be warranted.  The evidence does not show a competent medical opnion relating any neurological disorders of the extremities to his service or to any herbicide exposure during his service.

The Board recognizes the Veteran's contention that he has peripheral neuropathy that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the  Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has numbness and tingling in his extremities.  Those are subjective symptoms and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current peripheral neuropathy, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has diagnosed with peripheral neuropathy, but, as noted, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his peripheral neuropathy is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any peripheral neuropathy was incurred in or aggravated by service, or manifested to a compensable degree within one year following the Veteran's separation from service, or is due to exposure to herbicides during his active service, or is proximately due to or the result of any disease or injury incurred in or aggravated by service.  Therefore, service connection for peripheral neuropathy, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemangiomas

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hemangiomas.

The Veteran contends that he has hemangiomas, either lymphatic or hepatic, that are related to his service-connected type II diabetes mellitus or due to herbicide exposure.

The service treatment records are void of findings, complaints, symptoms, or diagnosis of hemangiomas.

VA medical records include an October 2002 report that shows that the Veteran was referred for thrombocytosis that was first noted in January 2002.  Records dated in May 2003 show that the Veteran was exposed to petrochemicals during service and a pool scan of the liver indicated two hepatic hemangiomas.  A June 2003 indicates a diagnosis of hepatic abnormalities on CT scan.  In March 2004, he was diagnosed with thrombocytosis secondary to myeloproliferative disease.  A September 2004 report indicates that a SPECT scan was performed for evaluation of a possible hemangioma.

On VA diabetes mellitus examination in August 2006, the examiner opined that the Veteran had no complications due to his service-connected type II diabetes mellitus.

At a March 2009 hearing, the Veteran submitted medical articles regarding the effects of diabetes on the liver.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert linking his hemangiomas with his service-connected diabetes mellitus.  Thus, the medical articles submitted by the Veteran are insufficient to establish the required medical nexus evidence to support a finding of service causation.

On VA examination in September 2009, it was noted that a CT of the abdomen and pelvis revealed a mild hepatosplenomegaly; a marked decreased in the size of the lesion in the left lobe of the liver since March 2004 that could represent an atypical hemangioma; resolution of the lesion in the upper portion of the right lobe of the liver posteriorly since March 2004; and a small area of enhancement inferior portion of the right lobe of the liver that was stable and could represent a small hemangioma.  The Veteran was diagnosed with stable liver hemangiomas with documented regression by July 2009 CT scan, which the examiner opined was unrelated to the Veteran's active duty and was not a sequelae of herbicide exposure during service in Vietnam.  The examiner further opined that it was not as likely as not that any hemangiomas were incurred in or aggravated by the Veteran's service including exposure to herbicide agents or other hazardous chemicals.  The rationale provided was that an incidental finding of the Veteran's hemangiomas was not made until hemangiomas were discovered until 2001, although the Veteran suspected that his exposure to Agent Orange and other toxins of Vietnam adversely affected his liver and central nervous system.  However, a review of the literature indicated that there is no association between hepatobiliary cancers and Agent Orange or other toxins.  The examiner further opined that it was not as likely as not that any hemangiomas were proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale provided was that literature indicated that a hemangioma was a benign tumor of the liver with no associations to type II diabetes mellitus.  Finally, the examiner opined that it was not as likely as not that the Veteran's hemangiomas had aggravated his service-connected diabetes mellitus.  The rationale provided was that liver hemangiomas are benign tumors that are not related to type II diabetes mellitus and do not cause diabetes mellitus or any complications of diabetes mellitus.  Additionally, the Veteran's diabetes mellitus was well-controlled by diet alone and was not manifested by any complications.

The Veteran's post-service medical records do not show evidence of hemangiomas until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran now suffers from hemangiomas, the preponderance of the evidence does not show that any current hemangiomas were incurred in or aggravated during service.  Furthermore, the record includes a competent opinion that it is not as likely as not that any hemangiomas are proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale provided was that literature indicates that a hemangioma is a benign tumor of the liver that is not associated with type II diabetes mellitus.  The record also includes a competent opinion that the Veteran's service-connected diabetes mellitus has not been aggravated by his hemangiomas.  The rationale provided was that liver hemangiomas are benign tumors that are not related to type II diabetes mellitus.  There are no contrary competent medical opinions.  In the absence of competent medical evidence linking any current peripheral neuropathy to service, service connection must be denied.

The Board has also considered whether the Veteran's hemangiomas are subject to presumptive service connection due to exposure to herbicide agents.  However, the evidence does not show that the current hemangiomas were incurred in or aggravated during service or that the Veteran has been diagnosed with a disease that is presumed to be the result of exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e) (2010).  Furthermore, there is no competent medical opinion that relates his hemangiomas to his service or to exposure to herbicides in service.  In fact, the record includes a competent opinion that the Veteran's hemangiomas are unrelated to his active service and are not a sequelae of herbicide exposure during service in Vietnam.  The examiner further opined that it is not as likely as not that any hemangiomas were incurred in or aggravated by the Veteran's service including exposure to herbicide agents or other hazardous chemicals.  The rationale provided was that an incidental finding of the Veteran's hemangiomas was not made until hemangiomas were discovered until 2001 and the medical literature does not indicate any association between hepatobiliary cancers and Agent Orange or other toxins.  While the Veteran was diagnosed with Agent Orange exposure during his service in Vietnam on Agent Orange Registry examination in December 2003, mere exposure to Agent Orange is not a compensable occurrence.  Therefore, service connection on a presumptive basis would not be warranted.

The Board recognizes the Veteran's contentions that he has hemangiomas that are related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the Veteran does not have the medical expertise to discern the nature of any current hemangiomas nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with hemangiomas, but, as noted, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his hemangiomas are related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any hemangiomas were incurred in or aggravated by service, or manifested to a compensable degree within one year following the Veteran's separation from service, or is due to exposure to herbicides during his active service, or is proximately due to or the result of any disease or injury incurred in or aggravated by service.  Therefore, service connection for hemangiomas, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent, for diabetes mellitus, prior to January 1, 2007, is denied.

A rating in excess of 10 percent, for diabetes mellitus, since January 1, 2007, is denied.

The rating reduction from 20 percent to 10 percent for diabetes mellitus, effective January 1, 2007, was proper.

Service connection for peripheral neuropathy is denied.

Service connection for hemangiomas is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


=Department of Veterans Affairs


